DETAILED ACTION
In application filed on 10/04/2019, Claims 1-18 are pending. Claims 1-11 are considered in the current office action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 1-11 are in the reply filed on 06/23/2021 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/04/2019, 01/14/2021 and 04/28/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-8 and 10-11 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Chiou et al. [US20160296933A1]. 
Regarding Claim 1, Chiou teaches a single-junction sorter [Para 0039, Fig. 1A-B, ref. 10, ‘high-speed microfluidic switch’] for a microfluidic particle sorter [Para 0039, Fig. 1A-B, ref. 10, ‘high-speed microfluidic switch’], the single-junction sorter [Para 0039, Fig. 1A-B, ref. 10, ‘high-speed microfluidic switch’] comprising:
an input channel [Para 0039, Fig. 1A-B, ref. 11, ‘first microfluidic channel’; Para 0042, 0065 ‘main channel’], configured to receive a fluid containing particles [Fig. 1A-B, ‘for sample input as structurally arranged’; Para 0048, ‘the input particles or cells 36 are focused slightly off the centerline of the main channel (first microchannel)];
This limitation “configured to receive a fluid containing particles” is interpreted as a method of intended use given patentable weight to the extent of effecting the main channel (first microchannel) 11, to focus in/out particles or cells. [Para 0048]. Please see MPEP 2114(II) for further details.
an output sort channel [Para 0039, Fig. 1A-B, ref. 13, ‘a second path’] and an output waste channel [ Para 0039, Fig. 1A-B, ref. 12,  ‘ a first path’], each connected to the input channel [Para 0039, Fig. 1A-B, ref. 11, ‘first microfluidic channel’; Para 0042,0065 ‘main channel’] for receiving the fluid therefrom [Para 0039;  Fig. 1A-B, ‘as structurally arranged’ and for receiving sample fluid for waste or particle collection];
a bubble generator [Para 0039, Fig. 1A-B, ref. 15, ‘energy source’], operable to selectively displace the fluid around a particle to be sorted [Para 0039, ‘heat dissipates 
This limitation “operable to selectively displace the fluid around a particle to be sorted and thereby to create a transient flow of the fluid in the input channel” is interpreted as a method of intended use given patentable weight to the extent of effecting the energy source using an intense energy field for the generation of a heated gas or plasma within the focal volume where the heat dissipates into the surrounding liquid and induces the formation of one or more cavitation bubbles 16. The expanding cavitation bubble redirects particles from the first path 12 to the second path 13. The rapid bubble formation/expansion acts as a mechanical switch to alter the flow pattern in the adjacent microfluidic channel. [Para 0039]. Please see MPEP 2114(II) for further details; and a vortex element [Para 0041, Fig. 1A-B, ref. 24, ‘channel wall’], configured to cause a vortex [Fig. 1B, as structurally arranged’] in the transient flow in order to direct [Para 0039, 0041, ‘redirecting particles’] the particle to be sorted into the output sort channel [Para 0039, Fig. 1A-B, ref. 13, ‘a second path or channel’; Para 0041]. This limitation is interpreted as a method of intended use given patentable weight to the extent of effecting the channel wall (24) for the deflection of the formation of the gas or plasma bubble thereby redirecting particles into the second channel 13 [Para 0039, 0041, Fig. 1B, as structurally arranged’]. Please see MPEP 2114(II) for further details.




    PNG
    media_image1.png
    555
    667
    media_image1.png
    Greyscale

Annotated Fig.1B, Chiu


Regarding Claim 4, Chiou teaches a single-junction sorter [Para 0039, Fig. 1A-B, ref. 10, ‘high-speed microfluidic switch’] for a microfluidic particle sorter [Para 0039, Fig. 1A-B, ref. 10, ‘high-speed microfluidic switch’], according to claim 1, wherein the vortex element [Para 0041, Fig. 1A-B, ref. 24, ‘channel wall’] comprises a recess [Para 0041, Fig. 1A-B, ref. 24, ‘channel wall’; Annotated Fig. 1B ‘as structurally arranged’]  in the input channel [Para 0039, Fig. 1A-B, ref. 11, ‘first microfluidic channel’; Para 0042,0065 ‘main channel’].

Regarding Claim 5, Chiou teaches a single-junction sorter [Para 0039, Fig. 1A-B, ref. 10, ‘high-speed microfluidic switch’] for a microfluidic particle sorter [Para 0039, Fig. 1A-B, ref. 10, ‘high-speed microfluidic switch’], according to claim 1, wherein the vortex element [Para 0041, Fig. 1A-B, ref. 24, ‘channel wall’] is between [Para 0041, Annotated Fig. 1B; ‘as structurally arranged’]  the bubble generator [Para 0039, Fig. 1A-B, ref. 15, ‘ energy source’] and the output sort channel [ Para 0039, Fig. 1A-B, ref. 13, ‘ a second path’].



Regarding Claim 7, Chiou teaches a single-junction sorter [Para 0039, Fig. 1A-B, ref. 10, ‘high-speed microfluidic switch’] for a microfluidic particle sorter [Para 0039, Fig. 1A-B, ref. 10, ‘high-speed microfluidic switch’], according to claim 1, configured, in the non-operation of the bubble generator and thereby absence of the said transient flow, to direct the particles into the output waste channel [ Para 0039, Fig. 1A-B, ref. 12,  ‘ a first path’]. This limitation “in the non-operation of the bubble generator and thereby absence of the said transient flow, to direct the particles into the output waste channel” is interpreted as a method of intended use given patentable weight to the extent of effecting an an energy source (e.g., laser, microwave emitter, ultrasonic emitter, electrical heater, etc.) to be capable of forming a bubble in the chamber or adjacent channel [Para 0011], and effecting the energy source using an intense energy field for the generation of a heated gas or plasma within the focal volume where the heat dissipates into the surrounding liquid and induces the formation of one or more cavitation bubbles 16. The expanding cavitation bubble redirects particles from the first path 12 to the second path 13. The rapid bubble formation/expansion acts as a mechanical switch to alter the flow pattern in the adjacent microfluidic channel. [Para Please see MPEP 2114(II) for further details;

Regarding Claim 8, Chiou teaches a single-junction sorter [Para 0039, Fig. 1A-B, ref. 10, ‘high-speed microfluidic switch’] for a microfluidic particle sorter [Para 0039, Fig. 1A-B, ref. 10, ‘high-speed microfluidic switch’], according to claim 1, comprising an inertial focuser [Para 0090, ‘inertial focusing system/device’; Para 0100, 0101, ‘inertial focusing is a sheathless hydrodynamic method of focusing cells and particles to a limited number of streamlines that correspond with channel symmetry’; Para 0065,0080, ‘sheath flow focusing’] configured to centralize the particles in the fluid along a centre of the input channel [Para 0039, Fig. 1A-B, ref. 11, ‘first microfluidic channel’; Para 0042,0065, ‘main channel’].
This limitation “centralise the particles in the fluid along a centre of the input channel” is interpreted as a method of intended use given patentable weight to the extent of effecting the inertial focusing system/device using a sheathless hydrodynamic method of focusing cells and particles to a limited number of streamlines that correspond with channel symmetry, enable the input particles or cells are focused slightly off the centerline of the main channel and go into the waste channel after the Y junction [ Para 0042, 0048-0049].Please see MPEP 2114(II) for further details.


Regarding Claim 11, Chiou teaches a single-junction sorter [Para 0039, Fig. 1A-B, ref. 10, ‘high-speed microfluidic switch’] for a microfluidic particle sorter [Para 0039, Fig. 1A-B, ref. 10, ‘high-speed microfluidic switch’], according to claim 1, the single-junction sorter [Para 0039, Fig. 1A-B, ref. 10, ‘high-speed microfluidic switch’] comprising a valve [ Para 0006-0007, 0036, 0069] configured to close to prevent the fluid passing through the output sort channel [ Para 0039, Fig. 1A-B, ref. 13, ‘ a second path’] in order to disrupt the flow of the fluid and thereby direct accumulated debris towards the output waste channel [ Para 0039, Fig. 1A-B, ref. 12,  ‘ a first path’].
The single-junction sorter of Claim 11 has the same structure as claim 1, which is structurally capable of performing the recited claimed functions and this limitation “close to prevent the fluid passing through the output sort channel in order to disrupt the flow of the fluid and thereby direct accumulated debris towards the output waste channel” is interpreted as a method of intended use given patentable weight to the extent of effecting the sieve valves for cell/particle capture, downstream of the foundry chip [Para 0067, 0069, 0036]. Please see MPEP 2114(II) for further details.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over by Chiou et al. [US 20160296933A1] in view of Di Carlo et al. [US20140315287A1] 
Regarding Claim 9, Chiou teaches a single-junction sorter [Para 0039, Fig. 1A-B, ref. 10, ‘high-speed microfluidic switch’] for a microfluidic particle sorter [Para 0039, Fig. 1A-B, ref. 10, ‘high-speed microfluidic switch’], according to claim 8, wherein the inertial focuser [Para 0090, ‘inertial focusing system/device’; Para 0100, 0101, ‘inertial focusing is a sheathless hydrodynamic method of focusing cells and particles to a limited number 
Chiou does not teach “serpentine”
Di Carlo teaches “serpentine” [Fig. 1, 3a, ref. 130; ‘delivery region’ ‘having a serpentine shape”; Para 0045, ‘providing inertial focusing’]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chiou to incorporate “serpentine” as taught by Di Carlo, motivated by the need to for a delivery region to provide inertial focusing of the plurality of particles into the deformation region 140 [Chiou, Para 0045; Fig. 1, 3a, ref. 130]. Doing so allows for advantages associated with inertial focusing of particles moving through the microfluidic channels of the device to be achieved. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYELEYE ALEXANDER ALABI whose telephone number is (571)272-1678.  The examiner can normally be reached on M-F 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OYELEYE ALEXANDER ALABI/Examiner, Art Unit 1797          

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797